DETAILED ACTION
	Claims 1-3, 5, 7, and 9-10 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/21 was filed prior to the mailing date of a Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Claims Free of the Prior Art
Claims 3 and 5 remain free of the prior art as previously indicated.  The remaining claims 1-2, 7, and 9-10 are now also free of the prior art in view of the current amendment.  The claims are not in condition for allowance, however, because they remain subject to a double patenting rejection.  The Examiner left a message for Applicant’s representative, Christopher Goff, to discuss the rejections, but no agreement has been reached.
Status of the Rejections
The claim objection is withdrawn in view of the amendment.
The 102 rejection is withdrawn in view of the amendment.
The 35 USC 112(b) rejection is withdrawn in view of the cancellation of claim 6.  
One double patenting rejection is withdrawn in view of the amendment and the second rejection maintained, and a new rejection was necessitated by the filing of a new copending application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-3, 7, and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of U.S. Patent Appl. No. 16/768,103. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a method for inhibiting oxidation of a perfume or perfumery raw material by adding an alpha oxocarboxylic acid such as 2-oxovaleric acid in the amount of 0.0001-10%. The copending method will necessarily result in the reduction of POV levels and reduce skin irritation as recited by the present claims. The reference claims do not recite that the predetermined second level is between the ranges recited by claims 9-10. Nevertheless, the copending method will result in the recited second levels because it comprises the same step of adding the same ingredient in the same amount as is recited by the present claims.   
Claims 1-3, 5, 7, and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of U.S. Patent Appl. No. 17/290,804.
	Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims recite a method for ameliorating the POV of a perfume, homecare product, perfumery raw material, flavored article, or food raw material comprising adding an alpha oxocarboxylic acid such as 2-oxovaleric acid in an amount of 0.001-10 wt% followed by mixing for a time sufficient to reduce a first POV level to a predetermined second lower level. The method will inherently ameliorate skin irritation induced by the product as recited by claim 2 upon exposure to skin.  The reference claims do not recite that the predetermined second level is between the ranges recited by claims 9-10. Nevertheless, the copending method will result in the recited second levels because it comprises the same step of adding the same ingredient in the same amount as is recited by the present claims.   
The claims are directed to an invention not patentably distinct from the claims of the copending application.  Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/GAREN GOTFREDSON/Examiner, Art Unit 1619     
                                                                                                                                                                                                    
/Patricia Duffy/Primary Examiner, Art Unit 1645